Citation Nr: 1126086	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Rosann P. Armijo, providing representation under 38 C.F.R. § 14.630 (2010)


WITNESSES AT HEARING ON APPEAL

Appellant and a daughter and grandson

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to June 1946.  He died in August 2007.  The appellant is his widow.

The appeal arises from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the appellant's above-listed claims.

The Appellant, a daughter, and a grandson testified before the undersigned Acting Veterans Law Judge at a hearing conducted at the RO in August 2010.  A transcript of that hearing is contained in the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was service connected for disabilities included posttraumatic stress disorder (PTSD) with secondary alcohol abuse.  

2.  The Veteran's death certificate reveals that he died in August 2007 as a result of cardiac failure, due to hypotension resulting from a ruptured abdominal aortic aneurysm.

3.   The abdominal aortic aneurysm was diagnosed in January 1999.  

4.  It is at least a likely as not that the Veteran's alcohol abuse secondary to PTSD caused dementia or other cognitive deficit, which in turn substantially contributed to the Veteran's refusal to undergo surgery to correct the abdominal aortic aneurysm.   

5.  The Veteran's failure to have the abdominal aortic aneurysm surgically corrected substantially contributed to its rupture, causative of death.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.312(a) (2010).

2.  The appellant's claim of entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 20.101 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants for benefits.  Here, the Board grants service connection for the cause of the Veteran's death, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duties to notify and assist is required.

II.  Claim for Service Connection for the Cause of the Veteran's Death;
Entitlement to DIC Benefits under 38 U.S.C.A. § 1310

The appellant seeks entitlement to dependency and indemnity compensation (DIC) benefits based upon a claim of service connection for the cause of the death of her husband, the Veteran.  The Veteran served honorably during World War II from February 1944 to June 1946.  

In order to establish service connection for the cause of the Veteran's death, there must be a service-connected disability that was the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death, that is, when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran's death certificate reveals that he died in August 2007 as a result of cardiac failure, due to hypotension resulting from a ruptured abdominal aortic aneurysm.  No other causes of death or conditions otherwise hastening the onset of death were listed on the death certificate.  The claims file contains the terminal operative report involving an ultimately futile attempt to repair the rupture and save the Veteran.  The claims file does not contain any medical evidence tending to discount the explicit medical conclusions of the death certificate.  

During his lifetime the Veteran was service connected for posttraumatic stress disorder (PTSD) with secondary alcoholism , a deformed left foot with absence of second and third metatarsal bones, as a residual of gunshot wound, with fibrosis of the foot; arthritis of the lumbar spine and both knees secondary to the foot deformity; and cicatrices of the right thigh.  

The Veteran was diagnosed with an abdominal aortic aneurysm extending into the right iliac artery by abdominal computerized tomography (CT) scan in January 1999.  Between that time and the time of his death in August 2007, he refused surgery to treat the aneurysm on multiple occasions.  Also effective from 1999, the Veteran was diagnosed with PTSD with secondary alcoholism. 

The Board recently obtained an opinion from a Veterans Health Administration (VHA) specialist to address the questions left unresolved in this case regarding the Veteran's service-connected PTSD and secondary alcohol  abuse, and any relationship between these and the cause of the Veteran's death.  The VHA specialist reviewed the claims file, and in a well-written medical opinion dated in March 2011, he addressed questions of PTSD causing or substantially contributing to the cause of death.  The specialist noted that the Veteran died of rupture of an abdominal aortic aneurism which had been present for some time prior to the Veteran's death.  Thus, the Veteran had ample time prior to the rupture to elect surgery to avert that fatal consequence.  

The specialist discounted the appellant's contentions that the Veteran refused to undergo abdominal aortic aneurysm correction surgery because of fear of not waking up from surgery and fear of nightmares, both associated with his PTSD.  The specialist noted that the claims file is devoid of any record of the Veteran voicing either of these fears or suffering from such fears of nightmares (or associated sleep avoidance) or of not waking up following surgery (or associated avoidance of surgery on that basis) as a result of his PTSD.  The examiner duly noted that over the course of the interval between the diagnosis of the aneurism and the Veteran's death, the Veteran had other surgeries performed, including an endoscopy and a colonoscopy, and there is no indication that the Veteran avoided those other procedures on the basis of either fear of not waking up or fear of nightmares.  The specialist accordingly concluded that it was not at-least-as-likely-as-not that the Veteran's service-connected PTSD had a role in the Veteran's determination and repeated refusal to undergo surgery to repair the abdominal aortic aneurism and thereby avoid rupture.  This determination is consistent with the opinion provided by the Veteran's treating physician, in a September 2007 note, that none of his service-connected conditions - inclusive of scars, arthritis of multiple parts, and PTSD - contributed to the ruptured aortic aneurism causative of death.  

There remains, however, the question of whether the Veteran's service-connected alcohol abuse, which was service connection as secondary to the Veteran's PTSD, caused or substantially contributed to the cause of death.  Upon a VA psychiatric examination for compensation purposes in December 2002, an examiner concluded that the Veteran's alcohol abuse was secondary to his PTSD and that the Veteran's cognitive disorder was secondary to that alcohol abuse.  The examiner explained that the sorts of memory impairments present in the Veteran were consistent with those caused by long-term alcohol abuse, such as that engaged in by the Veteran.  The March 2011 VHA specialist noted that the Veteran's dementia might have had a role in the Veteran's decision not to undergo surgery to repair the abdominal aortic aneurism, observing, "it is not uncommon for individuals with confusion and dementia to have difficulty understanding the consequences of their decisions about serious and potentially life-threatening medical problems."

Thus, this case as presented informs of the Veteran suffering from dementia with substantial cognitive deficits including memory impairment for multiple years prior to his death, with medical evidence supporting the conclusions that these cognitive impairments were due to alcohol abuse which was itself secondary to the Veteran's PTSD and that these cognitive impairments may well have substantially contributed to the Veteran's decision not to undergo surgery to repair his abdominal aortic  aneurism.  That decision by the Veteran not to undergo surgery led directly (though after an interval of some years) to the rupture of that aneurism and the Veteran's death.  

The Board considers the evidence to be at least in equipoise and adequately supported by medical evidence on issues of causation, and accordingly concludes that it is at least as likely as not that the Veteran's service-connected PTSD and secondary alcohol abuse caused or substantially contributed to a substantial cause of the Veteran's death, namely dementia which substantially contributed to the decision not to undergo surgery to correct the abdominal aortic aneurism which (eventually) ruptured and killed him.  Grottveit; Espiritu.  While this chain of causation may be longer than some, the Board does not find it so attenuated as to preclude it from being a clear and continuous chain of causation, as required to support the claim.  Gabrielson; cf., Madden.  The Board finds no intervening event or intercurrent cause disruptive of this chain of causation, neither does it find implausibility in any element of the chain so as to render the logic of causation invalid in this case.  See Cook v. Brown, 4 Vet. App. 231, 238 (1993) (a strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b)).

Based on the grant of service connection for the cause of the Veteran's death, entitlement to DIC under the provisions of 38 U.S.C.A. § 1310 must be granted.  





II. § 1318 Benefits

The appellant raised entitlement to DIC benefits under 38 U.S.C.A. § 1318 as an alternative theory of entitlement to service connection for the cause of the Veteran's death.  In light of the grant of benefits described above, the Board concludes that this aspect of the appellant's claim is rendered moot.  Entitlement under 38 C.F.R. § 1310 is the greater benefit and is granted in full.  No additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1318, nor does any controversy remain.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed as moot.


ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal as to DIC under 38 U.S.C.A. § 1318 is dismissed as moot.




____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


